Case: 13-11752    Date Filed: 11/13/2013   Page: 1 of 2


                                                       [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 13-11752
                          Non-Argument Calendar
                        ________________________

                   D. C. Docket No. 0:08-cv-61277-WPD



TRIDENT INTERNATIONAL LIMITED,

                                                       Plaintiff-Appellant,

                                    versus

IMPERIAL MAJESTY CRUISE LINE, LLC,
in personam,
M/V REGAL EMPRESS,
in rem,
CELEBRATION WORLD CRUISES, INC.,
                                                       Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                             (November 13, 2013)


Before MARTIN, HILL, and FAY, Circuit Judges.
               Case: 13-11752      Date Filed: 11/13/2013    Page: 2 of 2


PER CURIAM:



      Having reviewed the record and considered the argument of the parties

contained in their briefs, we affirm the district court in all respects related to this

appeal for the reasons stated by the district court.

      AFFIRMED.




                                            2